        Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :
                         :                                 CRIMINAL ACTION
                         :                                 NO. 19-373
    v.                   :
                         :
MYLES HANNIGAN           :
                         :

                                MEMORANDUM

      Defendant Myles Hannigan pro se brings this Motion for Reconsideration

(ECF No. 37) of this Court’s decision denying his Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (ECF No. 33, 34). Mr.

Hannigan’s Motion argues that his medical conditions have worsened since this

Court denied his request for release in July 2020 and that, due to that change of

circumstances and in light of the ongoing COVID-19 pandemic, his medical

conditions would be best treated at home rather than in prison. See ECF No. 37 at

2. He further argues that new case law has “emerged or come to [his] attention”

which compels the Court to place more emphasis on the need for the sentence

imposed to provide the defendant with needed medical care in the most effective

manner. Id.; see also 18 U.S.C. § 3553(a)(2)(D). The Government opposes

Defendant’s Motion arguing that, because Mr. Hannigan has been fully vaccinated

against COVID-19, his medical conditions no longer present an “extraordinary and

compelling reason” to support compassionate release. See ECF No. 42 at 1.

                                          1
        Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 2 of 19




      Because Mr. Hannigan’s risk of severe outcome from COVID-19 has been

reduced by the Moderna vaccine and because the § 3553(a) sentencing factors

continue to support his sentence, Mr. Hannigan’s Motion for Reconsideration is

DENIED.

 I.   BACKGROUND

      A. Mr. Hannigan’s Criminal History

      The Court’s July 16, 2020 Memorandum (ECF No. 33) details Mr.

Hannigan’s criminal history, which will be only briefly summarized here. On July

26, 2019 Mr. Hannigan pleaded guilty to Count 1: Obstructing the Due

Administration of the Internal Revenue Service (IRS), in violation of 26 U.S.C. §

7212(a), and to Counts 2 through 18: Aiding and Assisting the Filing of False

Federal Tax Returns, in violation of 26 C.S.C. § 7206(2). ECF No. 10 at 1. These

charges arose from Mr. Hannigan’s work at the company Payroll Professionals,

Inc. (“PPI”) which he owned and operated. Id.

      PPI purported to offer payroll services to small and medium-sized

businesses whereby PPI would issue payroll checks to employees and then remit

the taxes due on those wages to the appropriate federal, state, and local

governments. ECF No. 1. In reality, Mr. Hannigan failed to properly forward his

clients’ full tax payments, causing those clients to underpay the IRS approximately

$3,270,566.89 over several years. Id. Mr. Hannigan attempted to conceal his



                                          2
        Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 3 of 19




scheme by showing his clients false documents claiming to confirm tax payments

and rerouting IRS notices from those clients’ business addresses to PPI’s own

address. Id.

      The Court sentenced Mr. Hannigan to 52 months in prison with one year of

supervised release and recommended he be placed in the Residential Drug Abuse

Program (“RDAP”) while in the custody of the Bureau of Prisons (“BOP”). ECF

No. 27 at 2. The Court also required Mr. Hannigan pay $3,270,566.89 in restitution

with a special assessment of $1,800. Id. at 6.

      Mr. Hannigan is currently incarcerated at USP Lewisburg. To date, he has

served 13 months of his 52-month sentence.

      B. Mr. Hannigan’s Health History

      As noted in the Court’s July 2020 Memorandum (ECF No. 33), Mr.

Hannigan has been diagnosed with several medical conditions including

hypertension, diabetes, latent tuberculosis, advanced cardiovascular disease

(requiring 3 stent procedures in 2006), and sleep apnea. Mr. Hannigan is a Chronic

Care Clinic patient and receives regular medical care from BOP Health Services.

See ECF 43. Mr. Hannigan’s diabetes recently caused a bone infection in the

second toe of his right foot. As a result, his toe was partially amputated in January

2021. See ECF No. 43 at 19.




                                          3
        Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 4 of 19




       Mr. Hannigan received his first dose of the Moderna COVID-19 vaccine on

January 28, 2021 and his second dose on February 25, 2021. ECF No. 43 at 189.

He submitted to the vaccine voluntarily. ECF No. 37 at 5. According to CDC

guidelines, he is now considered “fully vaccinated” against the COVID-19 virus.1

II.    DISCUSSION

       A litigant may file a Motion for Reconsideration “to correct manifest errors

of law or fact or to present newly discovered evidence.” Max’s Seafood Cafe ex

rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing Harsco

Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)). To that end, a party seeking

reconsideration must show either “(1) an intervening change in controlling law; (2)

the availability of new evidence; or (3) the need to correct clear error of law or

prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir.

2010). “Because federal courts have a strong interest in the finality of

judgments, motions for reconsideration should be granted sparingly.” Rossi v.

Schlarbaum, 600 F.Supp.2d 650, 670 (E.D. Pa. 2009).

       A. Defendant’s Motion for Reconsideration




1 See Guidance for Fully Vaccinated People, CENTERS FOR DISEASE CONTROL AND PREVENTION
(updated Apr. 2, 2021), https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-
guidance.html (“For the purposes of this guidance, people are considered fully vaccinated for
COVID-19 ≥2 weeks after they have received the second dose in a 2-dose series (Pfizer-
BioNTech or Moderna)”).

                                              4
        Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 5 of 19




       In his Motion for Reconsideration, Mr. Hannigan argues that “quite a few

circumstances have changed” since this Court’s July 2020 denial of his request for

early release and that those new circumstances justify reducing his sentence to 18

months of home confinement and 1 year of supervised release. ECF No. 37 at 1–2.

       Mr. Hannigan first notes that he has been transferred from FDC Philadelphia

to USP Lewisburg and has enrolled in the Residential Drug Abuse Program

(“RDAP”). ECF No. 37 at 1. He enrolled in the program in January 2021 and

expects to complete it in October 2021. Id. at 7. Mr. Hannigan asserts that he will

be given an additional 12-month credit towards his sentence upon completion of

this program. Id.2

       Next, Mr. Hannigan informs the Court that his “diabetes has worsened

resulting in a bone infection in [his] second toe on [his] right foot” and that this

infection “led to a partial amputation of the toe.” ECF No. 37 at 1. The Motion for

Reconsideration claims that this particular infection, called osteomyelitis, is often

caused by the Staph A bacteria that is prevalent in prisons. Id. at 6. Mr. Hannigan

argues that the COVID-19 pandemic’s impact on hospital capacity impeded his

access to care for this infection. Id. He goes on to suggest that his “sleep apnea

condition continues untreated by BOP medical staff.” ECF No. 37 at 2. Mr.


2Mr. Hannigan projects that with RDAP credits and additional credits for good conduct he could
be released from BOP custody in 12 or fewer months. ECF No. 37 at 7. This projection is
speculation and will not factor into the Court’s analysis.

                                              5
        Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 6 of 19




Hannigan was diagnosed with that condition before his incarceration and had

previously been issued a CPAP machine. Id. at 8. He alleges that “[t]he BOP

medical staff has never tested [him] for sleep apnea, nor have they issued [him] a

CPAP device.” Id. He claims that sleep apnea places a strain on his heart and that

his incarceration is the longest period that he has gone without a breathing

apparatus while sleeping. Id.

      Mr. Hannigan then states without support that “greater than 1 in 4 inmates

[at USP Lewisburg] have tested positive for COVID-19” and that “[n]ationally,

prison staff are overwhelmingly refusing vaccination further jeopardizing

inmates.” ECF No. 37 at 1–2. As of filing, there are two active COVID-19 case in

USP Lewisburg and 246 inmates have recovered from the disease. See COVID-19

Inmate Test Information, BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/index.jsp (accessed Apr. 20, 2021).

      Finally, Mr. Hannigan alleges that new case law has “emerged or come to

[his] attention” that states the Court should consider “the need to provide medical

care in the most effective way possible” when determining an appropriate

sentence. ECF No. 37 at 3; see 18 U.S.C. § 3553(a)(2)(D). His Motion includes

reference to four such cases from various jurisdictions.

      The first is United States v. Carpenter, 2:14-CR-00309-TLN, 2020 WL

5851129 (E.D. Cal. Sept. 30, 2020) in which the court initially denied the



                                          6
        Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 7 of 19




defendant’s request for compassionate release but later granted on a motion for

reconsideration after observing that cases within defendant’s facility had increased

and that the defendant was herself diagnosed with COVID-19. The second is

United States v. Belanger, 1:15-CR-00072-JDL, 2020 WL 5351028 (D. Me. Sept.

4, 2020), which granted release for a defendant at risk of severe COVID after he

had served approximately 30% of a 132-month sentence. The third is United States

v. Grant, 16-30021-001, 2020 WL 4036382 (C.D. Ill. July 17, 2020) which

specifically recognized that osteomyelitis may pose a serious health risk despite

not being specifically named by the CDC as a COVID-19 risk factor. The final

case is United States v. Pabon, 458 F. Supp. 3d 296, 299 (E.D. Pa. 2020) which

granted defendant compassionate release after serving 14 months of a 46-month

sentence because “continued incarceration might interfere with his ability to get

needed medical care” for hypertension, diabetes, and other medical conditions.

      Mr. Hannigan’s Motion requests his sentence be reduced to 18 months of

confinement at his home in Newtown Square, Pennsylvania followed by 1 year of

supervised release. ECF No. 37 at 12. He would also submit to outpatient alcohol

treatment a minimum of 3-days per week and comply with all rules and regulations

as determined by his probation officer. See id.

      B. The Government’s Response in Opposition




                                          7
        Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 8 of 19




      The Government’s Response in Opposition argues that Mr. Hannigan’s

Motion should be denied “as Hannigan has been vaccinated against COVID-19,

and no longer presents an ‘extraordinary and compelling reason’ allowing

consideration for compassionate release under 18 U.S.C. § 3582(c)(l)(A)(i).” ECF

No. 42 at 1. The Government explains that the relevant policy guidelines allow a

Court to grant compassionate release where the defendant is “suffering from a

serious physical or medical condition . . . that substantially diminishes the ability

of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” Id. (quoting U.S.S.G.

§ 1B1.13 app. note 1(A)(ii)). When Mr. Hannigan filed his initial Motion for

Compassionate Release, the Government acknowledged that an inmate presenting

with his health conditions “may be less able to protect himself against an

unfavorable outcome from the [COVID-19] virus.” Id. at 2. However, the

Government argues that those circumstances no longer exist because Mr. Hannigan

has received both doses of the Moderna vaccine. Id.

      The Government now argues that vaccinated inmates, like Mr. Hannigan,

cannot present an extraordinary circumstance for release “based on the virus

alone.” Id. at 4. Without the threat of the virus, Mr. Hannigan’s ailments are the

types of conditions “commonly addressed in the prison setting” and “none

‘substantially diminishes the ability of the defendant to provide self-care within the



                                           8
            Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 9 of 19




environment of a correctional facility.’” Id. So, in the Government’s view, the

Court’s present analysis should be guided by decisions made prior to the advent of

the pandemic. Id. at 5–6 (listing cases).

       Regarding the § 3553(a) sentencing factors, the Government argues that the

only “material change” since the Court denied Mr. Hannigan’s Motion for

Reconsideration is that Mr. Hannigan “has now served 13 months (and also has

credit for good conduct time of 2 months).” Id. at 8. The Government maintains

that the time Mr. Hannigan has already served remains insufficient to address Mr.

Hannigan’s crimes. Id.

       C. Defendant’s Response to Government’s Opposition to Reconsideration of
          Compassionate Release

       In a response to the Government’s Response to Opposition (ECF No. 55)

Mr. Hannigan restates many of the points from his earlier Motion. He argues that

the Court’s original 52-month sentence was “much more punitive than intended” in

light of the COVID-19 pandemic and the associated “lockdowns, terminated

visitation, and mental strife.” Id. at 3. Mr. Hannigan maintains that, when

evaluating the § 3553(a) sentencing factors, the Court is required to consider

“where medical care can be most effectively delivered, in prison or at home.” See

id. He argues that his sleep apnea and recent partial amputation of his toe are the

type of medical conditions that cannot be adequately treated in a prison setting. See

id. at 4.

                                            9
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 10 of 19




      Finally, while acknowledging that rehabilitation alone is not grounds for a

sentence reduction, Mr. Hannigan argues that rehabilitation combined with in-

prison programming may support granting compassionate release. ECF No. 55 at

5. To support that point, he notes that he has completed half of his Residential

Drug Abuse Program, that he works as a tutor helping other inmates earn their

GEDs, and that he attends weekly group therapy. Id. Mr. Hannigan also argues that

the fact that he is housed in a minimum-security camp facility is evidence that he is

not a danger to the community. Id. Because his current facility has “no fences,

physical barriers, armed guards, or metal detectors,” Mr. Hannigan argues that

transfer to home confinement will be “lateral in term [sic] of custody.” Id. at 5–6.

      D. Victim Impact Statements

      Prior to Mr. Hannigan’s sentencing, several of his former clients submitted

victim impact statements detailing how their lives and businesses were negatively

impacted by his crimes. See ECF No. 22. The Court provided another opportunity

here for those victims to express their opinions on Mr. Hannigan’s request for early

release. At least ten of those clients wrote in to express their opposition to Mr.

Hannigan’s request (ECF No. 48). Several of Mr. Hannigan’s victims said that they

are still dealing with penalties, interest and other issues with the IRS stemming

from his crimes. ECF No. 48 at 1–4. One victim, the Bernardine Franciscan Sisters




                                          10
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 11 of 19




Center, stated that is has taken over four years for their finances to recover from

Mr. Hannigan’s theft of funds for their food pantry. Id. at 4.

      E. Character References

      The Court received two character letters supporting Mr. Hannigan’s

compassionate release. ECF Nos. 49 and 53. These letters urge the Court to grant

Mr. Hannigan’s motion because of his medical conditions, his successful

completion of alcohol treatment programs, and his close relationships with his

family. See id.

      F. Analysis

      As stated, a Motion for Reconsideration must rely on one of the following:

“(1) an intervening change in controlling law; (2) the availability of new evidence;

or (3) the need to correct clear error of law or prevent manifest

injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).

      Under 18 U.S.C. § 3582(c)(l)(A)(i), a court is permitted to modify a term of

imprisonment after it has been imposed only under certain conditions, including

when extraordinary and compelling reasons warrant such a reduction and after

considering the sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. §

3582(c); see also United States v. Rodriguez, 2020 WL 1627331, at *2–3 (E.D. Pa.

Apr. 1, 2020) 3. The Court’s July 2020 Memorandum (ECF No. 33) held that,

although Mr. Hannigan’s medical conditions presented an “extraordinary and

                                          11
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 12 of 19




compelling reason” to reduce his sentence, an evaluation of the § 3553(a)

sentencing factors weighed against granting release. Though Mr. Hannigan’s

Motion for Reconsideration has presented some new information regarding

changes in his health history, that new evidence does not compel this Court to

change its prior decision that consideration of the § 3553(a) sentencing factors

requires that he remain detained.

             a. Extraordinary and Compelling Reasons for Release

      In its July 2020 Memorandum (ECF No. 33), the Court agreed that Mr.

Hannigan suffered from several medical conditions that, when combined with the

threat of serious illness from COVID-19, constituted an extraordinary and

compelling reason for release. Mr. Hannigan’s present Motion for Reconsideration

reiterates that argument and further claims that his recent toe infection and partial

amputation presents additional evidence supporting release that this Court could

not have considered in its earlier opinion. ECF No. 37 at 6. In its Response in

Opposition, the Government argues that, because Mr. Hannigan has received both

doses of the Moderna COVID-19 vaccine, those health conditions no longer

present an extraordinary and compelling reason for release. ECF No. 42 at 2.

      The Court is persuaded by the Government’s argument that inoculation with

an effective COVID-19 vaccine lessens the risk of serious illness or death from a

COVID-19 infection. According to the CDC, the Moderna vaccine was shown to


                                          12
          Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 13 of 19




be 94.1% effective at preventing confirmed COVID-19 illness in clinical trials.3

Each of the authorized COVID-19 vaccines are highly effective at protecting

vaccinated people against symptomatic and severe COVID-19.4 To that end, the

CDC has advised that fully vaccinated individuals may safely refrain from

quarantine and testing following a known exposure to COVID-19 and that such

individuals may safely visit with other fully vaccinated people indoors without

wearing masks or physical distancing.5 The Court is aware that the COVID-19

situation is always-changing and that it is unclear how emerging COVID-19

variants will alter vaccine efficacy over time. However, at the time of writing,

CDC guidance suggests that Mr. Hannigan has significant protection against

serious illness from COVID-19 as a result of his vaccination.

          Other courts in the Third Circuit have agreed that the protection provided by

an authorized COVID-19 vaccination reduces the risk of serious illness from

COVID-19 to such a degree that the threat of the pandemic alone cannot present an

extraordinary and compelling reason for compassionate release. E.g., United

States. v. Singh, 4:15-CR-00028-11, 2021 WL 928740, at *2 (M.D. Pa. Mar. 11,


3Moderna COVID-19 Vaccine Overview and Safety, CENTERS FOR DISEASE CONTROL AND
PREVENTION (updated Apr. 5, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/different-vaccines/Moderna.html.
4 Guidance for Fully Vaccinated People, CENTERS FOR DISEASE CONTROL AND PREVENTION
(updated Apr. 2, 2021), https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-
guidance.html.
5   Id.


                                             13
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 14 of 19




2021) (concluding that defendant’s receipt of the Moderna COVID-19 vaccination

mitigates the risk of illness to such an extent that COVID-19 no longer presents an

extraordinary and compelling reason to grant release); United States v. Roper, CR

16-335, 2021 WL 963583, at *4 (E.D. Pa. Mar. 15, 2021) (finding that the risk of

severe illness to a defendant who has been inoculated with the Moderna vaccine is

not an extraordinary and compelling reason for release); United States v. Stiver,

CR 17-64, 2021 WL 1110593, at *1 (W.D. Pa. Mar. 23, 2021) (finding that, given

defendant’s Pfizer vaccination, there was no extraordinary or compelling reason to

release a 72 year old inmate who suffers from type II diabetes).

      Mr. Hannigan also seems to argue that the Court is compelled to follow the

Second Circuit case United States v. Brooker, 976 F.3d 228 (2d Cir. 2020), which

acknowledged that, under the First Step Act, courts are not bound by the

extraordinary and compelling reasons for release enumerated in U.S.S.G. 181.13

and may consider any extraordinary and compelling reasons when evaluating

whether release is warranted. ECF No. 55 at 2. This Court’s July 2020

Memorandum (ECF No. 33) discussed the First Step Act’s impact on Motions for

Compassionate Release in a lengthy footnote and acknowledged that “the

Sentencing Commission’s pre-First Step Act policy statement ‘provides helpful

guidance, [but] . . . does not constrain [a court’s] independent assessment’ of

whether ‘extraordinary and compelling reasons’ warrant a sentence reduction



                                         14
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 15 of 19




under § 3582(c)(1)(A).” ECF No. 33 at 8–9 (citing Rodriguez, 2020 WL 1627331,

at *4). This Court is aware of its authority to evaluate Compassionate Release

Motions in light of the First Step Act and nothing in Brooker compels that the

Court change its approach.

      To the extent that Mr. Hannigan’s recent toe amputation and sleep apnea

would have presented an extraordinary and compelling reason for release when

combined with a COVID-19 infection, the Court finds that that risk has been

significantly reduced by his recent COVID-19 vaccination. Absent that heightened

risk, Mr. Hannigan’s sleep apnea and risk of infection are not sufficiently

extraordinary and compelling to warrant compassionate release.

             b. § 3553(a) Factors

      Regardless, the Court’s July 2020 Memorandum (ECF No. 33) did not rely

solely on whether Mr. Hannigan set out an extraordinary and compelling reason for

release but instead turned on the Court’s consideration of the relevant § 3553(a)

sentencing factors. Mr. Hannigan has not presented either an intervening change in

controlling law or newly available evidence, nor has he suggested some need to

correct a clear error or prevent manifest injustice, that would compel the Court to

reconsider its analysis of the § 3553(a) factors.

      Mr. Hannigan’s Motion for Reconsideration relies on his assertion that new

case law has “emerged or come to [his] attention” that compels the Court to


                                          15
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 16 of 19




consider “the need to provide medical care in the most effective way possible”

when determining an appropriate sentence. ECF No. 37 at 3. He “points to his

medical history and BOP medical files as proof he can more effectively care for

himself at home rather than in prison.” ECF No. 55 at 3. Though the cases he cites

in his Motion were each filed after July 2020, none of them represent a

precedential reinterpretation or change to the controlling law which would compel

reconsideration. Nor does the Court’s choice to not evaluate in detail the need for

the sentence to provide Mr. Hannigan with needed medical care in the most

effective matter (§ 3553(a)(2)(D)) represent a clear error or manifest injustice.

Even if the Court had placed a greater emphasis on § 3553(a)(2)(D) in its July

2020 Memorandum, its result would not have changed.

      When determining whether a defendant is entitled to a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) a district court must consider the relevant

§ 3553(a) factors including: “(1) the nature and circumstances of the offense and

the history and characteristics of the defendant; (2) the need for the sentence

imposed-- (A) to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense; (B) to afford adequate

deterrence to criminal conduct; (C) to protect the public from further crimes of the

defendant; and (D) to provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment in the most



                                         16
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 17 of 19




effective manner; . . . and (6) the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct.” ECF No. 33 at 9 (emphasis added). Each of these factors is relevant to

the compassionate release analysis and no one factor is dispositive on its own. See

e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 401 (E.D. Pa. 2020).

      Mr. Hannigan’s medical records show that the BOP is equipped to provide,

and indeed has provided, significant medical care for his diagnosed conditions. See

ECF No. 43. As a Chronic Care Clinic patient, Mr. Hannigan receives regular

evaluations and treatment by BOP Health Services. Mr. Hannigan has received at

least three negative COVID-19 tests while in BOP custody. See ECF No. 43 at

214, 217, and 219. BOP Health Services provided Mr. Hannigan with both doses

of the Moderna COVID-19 vaccine as well as an influenza vaccine. See id. at 189.

After it was identified, Mr. Hannigan’s toe infection was closely monitored within

BOP Health Services and assessed by outside experts. See id. at 247–248 (noting

that Mr. Hannigan was evaluated at UPMC Albright FootCare and the Geisinger

Medical Center Wound Clinic). He has attended at least five appointments with

BOP Health Services since that surgery. See id. at 1–24.

      As Mr. Hannigan’s medical conditions appear to be well treated and

controlled in his current setting, this Court is convinced that the sentence imposed




                                         17
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 18 of 19




does in fact provide Mr. Hannigan with needed medical care in an effective

manner in line with the § 3553(a)(2)(D) sentencing factor.

      Mr. Hannigan has not presented any evidence to suggest that his medical

care in prison has been inadequate beyond a claim that he has not yet received a

CPAP machine to treat his sleep apnea. To the Court’s knowledge, the CDC has

not identified a link between sleep apnea and an increased COVID-19 risk. See

Underlying Medical Conditions, CENTERS FOR DISEASE CONTROL, (updated Mar.

29, 2021), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

care/underlyingconditions.html (sleep apnea is not listed as an underlying

condition known to cause a COVID-19 risk). Further, there is no evidence in Mr.

Hannigan’s medical records to suggest that he has told BOP Health Services he is

not currently using a CPAP machine or that his symptoms have worsened as a

result. See ECF No. 43 (referencing Hannigan’s history of sleep apnea and CPAP

use at least 12 times). Mr. Hannigan also claims that he is at particular risk for

infection because of his diabetes and the prevalence of bacteria in prisons. ECF

No. 55 at 4. However, while he may be at risk, Mr. Hannigan has not shown that

he cannot effectively mitigate those risks in detention and that, if he were to

contract another infection, that it could not be effectively treated in BOP custody.

      The remaining § 3553(a) factors continue to support Mr. Hannigan’s

sentence. Many of Mr. Hannigan’s victims wrote to this Court expressing their



                                          18
       Case 2:19-cr-00373-CFK Document 56 Filed 04/22/21 Page 19 of 19




opposition to Mr. Hannigan’s request for release and describing again the

significant harm Mr. Hannigan’s crimes caused to their businesses and to their

lives. These crimes were conducted over a period of years and were prolonged by

efforts to falsify documents and conceal evidence. Taking all relevant facts into

account, the Court maintains that reducing Mr. Hannigan’s sentence would not

appropriately reflect the nature and circumstances of his offense, promote just

punishment, or afford adequate deterrence to future criminal conduct. See 18

U.S.C. § 3553(a). As Mr. Hannigan’s cited cases do not represent a change in the

controlling law and because this Court has concluded that Mr. Hannigan is

receiving needed medical care in an effective manner, Mr. Hannigan has not

proved that the Court should reconsider its decision to deny compassionate release.

III.   CONCLUSION

       For the forgoing reasons, Defendant Myles Hannigan’s Motion for

Reconsideration is DENIED. An appropriate order will follow.

                                                    BY THE COURT:

DATED:      4/22/2021                                 /s/ Chad F. Kenney

                                                     CHAD F. KENNEY, JUDGE




                                         19
